POCH, J. This cause coming on to be heard on the joint stipulation of the parties in the above captioned matter and the Court being fully advised in the premises find: 1. That the Claimants are entitled to foster child care payments in the sum of $5,802.12, pursuant to a contract entered into by the Claimants and the State of Illinois, Department of Children and Family Services. 2. That the Claimants have expended moneys on behalf of the minor child, Christina Marie Smith, a ward of the Department of Children and Family Services, for medical expenses and costs incurred on behalf of said minor child, which pursuant to the placement of the said minor child in the Claimants’ home as a foster care child and pursuant to said foster child care agreement are to be reimbursed. 3. That the Claimants have expended $126.00 in medical expenses for the minor child, Christina Marie Smith, which have not previously been reimbursed. 4. That pursuant to an employee insurance agreement, Firestone Tire and Rubber Company, through its insurance program, has provided and paid for certain medical expenses and costs incurred on behalf of the minor child, Christina Marie Smith, while in the Claimants’ home, for which costs and expenses Firestone Tire and Rubber Company and/or its insurance carrier has an alleged right of subrogation for the medical expenses and costs incurred on behalf of the minor child, Christina Marie Smith. 5. That the parties have agreed and stipulated that there is now due and owing from the State of Illinois unto the Claimants the total sum of $5,928.12 as and for foster child care payments and medical expenses incurred on behalf of the minor child, Christina Marie Smith. The parties have further stipulated that this complaint shall be allowed to be reinstated if Firestone Tire and Rubber Company or its insurance carrier makes claim against the Claimants for monies they have expended on behalf of the minor child, Christina Marie Smith, for the medical expenses incurred while the minor child was in the Claimants’ home. 6. The Attorney General, William J. Scott, by William E. Webber, Assistant Attorney General of record has filed the report of the Department of Children and Family Services in this cause. Wherefore, this Court having been fully advised in the premises, orders: 1. That the Claimants are entitled to the sum of $5,802.12 as and for foster child care payments accrued but not previously paid. 2. That the Claimants are entitled to the sum of $126.00 as and for reimbursement for medical expenses incurred by the Claimants on behalf of said minor child while the said minor child resided in the Claimants’ home. 3. That this cause shall be terminated with Claimants’ leave to reinstate the same if Firestone Tire and Rubber Company or their insurance carrier perfects their alleged claim against the Claimants for monies they have expended on behalf of the minor child, Christina Marie Smith, for medical expenses incurred while the said minor child resided in the Claimants’ home. 4. That this Court retains jurisdiction of this claim for the purposes of reinstating this claim as ordered herein. Claimant is hereby awarded, as set forth above, the total amount of $5,928.12.